101 F.3d 1393
NOTICE: THIS SUMMARY ORDER MAY NOT BE CITED AS PRECEDENTIAL AUTHORITY, BUT MAY BE CALLED TO THE ATTENTION OF THE COURT IN A SUBSEQUENT STAGE OF THIS CASE, IN A RELATED CASE, OR IN ANY CASE FOR PURPOSES OF COLLATERAL ESTOPPEL OR RES JUDICATA.  SEE SECOND CIRCUIT RULE 0.23.Marleny AGERO, Petitioner-Appellant,v.Edward McELROY, District Director, Immigration andNaturalization Service, Respondent-Appellee.
No. 95-2860, 96-2512.
United States Court of Appeals, Second Circuit.
July 25, 1996.

1
Appearing for Appellant:  Robert D. Kolken, Sacks & Kolken, Buffalo, New York.


2
Appearing for Appellee:  Diogenes P. Kekatos, Assistant United States Attorney, Southern District of New York, New York, New York.


3
S.D.N.Y.


4
DISMISSED.


5
Present WINTER and CABRANES, Circuit Judges, and MOTLEY, District Judge.*


6
This cause came to be heard on the transcript of record from the United States District Court for the Southern District of New York and was argued.


7
ON CONSIDERATION WHEREOF, IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the appeals from the District Court are hereby dismissed as moot.


8
We dismiss the appeal from the denial of the temporary restraining order and from the dismissal of the petition for a writ of habeas corpus as moot in light of appellant's deportation.



*
 The Honorable Constance Baker Motley, United States District Judge for the Southern District of New York, sitting by designation